DETAILED ACTION
Status of Claims:
Claims 1-12 are pending:
Claims 2-9 are amended.
Claims 10-12 are new.
Claim 1 is withdrawn from consideration.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. The applicant argues that the specific consortium claimed would not have been obvious in view of Breiner, Singh, and Attaway because the combination of bacteria claimed tolerate high initial perchlorate, is facultative anaerobic, tolerant to high ammonium levels and can use a wide range of substrates. This argument is not persuasive because the bacteria disclosed by Breiner can tolerate high initial perchlorate (high concentrations of chloride) (see para. 0039), is facultative anaerobic (bacillus and Halomonas disclosed by Breiner are facultative anaerobic), tolerant to high ammonium levels and can use a wide range of substrates (potassium acetate, para. 0064, methanol para. 0074). Additionally the consortium is isolated from salt adapted sludge (see para. 0044). As it is known to isolate bacteria from salt adapted sludge and use selected bacteria to treat wastewater it would have been obvious to . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 10:
	The claim states “the inert surface comprises like glass, plastic, or ceramic.” It is not clear what materials would be considered “like” glass, plastic, or ceramic. The phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 states “acidic or alkaline pH” and claim 11 states “pH in the range of 4 to 10” however claim 1 requires a natural pH. An acidic or alkaline pH cannot be neutral and therefore does not include all the limitations of claim 1, further a pH of 4 to 10 is broader that what would be considered neutral.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Breiner at el (NO 20140606, US 2017/0081226 used as English translation) in view of Singh et al, the article, “Isolation and characterization of novel Serratia marcescens (AY927692) for pentachlorophenol degradation from pulp and paper mill waste”, and Attaway et al (USPN 5,302,285).

Regarding Claim 2:

	Breiner is silent as to the redox potential of the contaminated matrix. Breiner does not teach a bacteria belonging to the genii Serratia, or teach the accession numbers of the Halomonas or Bacillus strains used. It would have been obvious to one skilled in the art to use any halotolerant bacteria from salt adapted sludge, including those with Accession No. MTCC No. 5911, MTCC No. 5912, and MTCC No. 5821 because Breiner teaches that it is desirable to use a community of halo-tolerant bacteria (see para. 0044), that it is desirable to increase the bacterial activity (see para. 0081), and that the bacteria can be isolated from different sources (see para. 0091). Therefore, through routine experimentation, one skilled in the art would have found it obvious to use any know halo-tolerant bacteria isolated from any salt containing sludge (Breiner teaches isolating the bacteria from sludge, therefore it is routine to one skilled in the art to isolate different bacteria from different sources) (see para. 0045).
	Singh teaches Serratia marcescens as a halo-tolerant (grown in a mineral salt medium) bacteria able to degrade pollutants (see abstract).

	Breiner, Singh and Attaway are analogous inventions in the art of biodegradation of pollutants. It would have been obvious to one skilled in the art to add a Serratia marcescens, as disclosed by Singh, to the consortium of Breiner because it is the simple addition of a known halo-tolerant bacteria to a consortium, obviously resulting in degradation of pollutants in a high salt environment. It would have further been obvious to one skilled in the art to use a consortium consisting of Accession No. MTCC No. 5911, MTCC No. 5912, and MTCC No. 5821, because through routine experimentation one skilled in the art would have found it obvious to select any halo-tolerant species able to degrade nitrate (see Breiner para. 0044, 0081) and because no significance is show between a consortium consisting of the claimed bacteria and a consortium comprising the claimed bacteria. It would have been obvious to one skilled in the art before the effective filing date of the invention to contact the matric with the consortium at a redox potential of less than -200 mV, as disclosed by Attaway, because nitrate degradation is optimized at a low redox potential (see Attaway col. 6 lines 30-35). 

Regarding Claim 3:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein the bacteria are maintained in suspension or attached to a suitable inert surface (bacteria are either in suspension or attached).


	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein (per)chlorate and/or nitrate containing matrix is in wastewater containing perchlorate, ammonia, and high salt at an acidic or alkaline pH. 
	Breiner does not explicitly teach propellant wastewater. 
	Attaway discloses treating propellant wastewater (see abstract).
	It would have been obvious to one skilled in the art to treat propellant wastewater, as disclosed by Attaway, with the method of Breiner, as modified, because through routine experimentation one skilled in the art would have found appropriate sources of contaminated water to treat with a known treatment method.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding Claim 5:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein (per)chlorate contaminated soil leachate (soil washwater) is contacted with this consortium (see Attaway col. 1 lines 13-23).  It would have been obvious to one skilled in the art to treat soil leachate, as disclosed by Attaway, with the method of Breiner, as modified, because through routine experimentation one skilled in the art would have found appropriate sources of contaminated water to treat with a known treatment method.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See 

Regarding Claims 7 and 9:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein the matrix prior to contacting with the consortium has perchlorate in the range of >5g/L (15,000 ppm) (see Attaway col. 7 lines 10-15) and nitrate in the range of >5g/L (2.5g nitrate) (see Breiner para. 0064). The combination does not explicitly disclose perchlorate and nitrate concentrations in the same range, however given that the consortium of Breiner, as modified, is designed to treat wastewater with high concentrations it would have been obvious to one skilled in the art to treat wastewater with greater than 5 mg/l perchlorate and nitrate. Through routine experimentation one skilled in the art would have found appropriate sources of contaminated water to treat with a known treatment method.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding Claim 8:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 7, wherein reduction of nitrate and perchlorate using the consortium is carried out in the presence of ammonium (ammonium perchlorate is the source of perchlorate in Attaway therefore when treating the propellant wastewater ammonium is present) (see Attaway col. 7 lines 10-15). 

Regarding Claim 11:
	Breiner, as previously modified, teaches the bioprocess of claim 2 wherein the matrix is a solid matrix with a salinity up to 15% (5% chloride) (see Breiner para. 0041), a pH in the range 4 to 10 (6.5 to 8.5) (see para. 0065) and perchlorate up to 5g/L (no perchlorate is specified in Breiner therefore it is less than 5 g/l).

Regarding Claim 12:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 7, wherein reduction of nitrate and perchlorate using the consortium is carried out in the absence of ammonium (no ammonium is disclosed in Breiner, therefore it would be obvious to treat water without ammonium). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breiner at el (NO 20140606, US 2017/0081226 used as English translation) in view of Singh et al, the article, “Isolation and characterization of novel Serratia marcescens (AY927692) for pentachlorophenol degradation from pulp and paper mill waste”, and Attaway et al (USPN 5,302,285) as applied to claim 2 above, and further in view of Reed et al (US 2013/0149755) and Gearheart et al (USPN 6,423,533).

Regarding Claim 6:
	Breiner, as previously, modified, teaches the bioprocess of claim 2. 

	Breiner does not teach the specific nutrients claimed. 
	Singh teaches maintaining a bacterial culture with mineral salts comprising K2HPO4, KH2PO4, (NH4)2SO4, MgSO4.7H20 (MgSO4), FeSO4.7H20, and trace metal (element) solution (see pg. 2848 left column). 
	Reed teaches the use of CaCO3 as a nutrient for a bacterial consortium (nutrients useful for the growth of microorganisms) (see para. 0084).
	Gearheart teaches a mineral salt solution as a nutrient for a bacterial culture comprising KClO4 (potassium perchlorate) and trace metals solution (see col. 13 lines 32-51).
	Breiner, as previously modified, Reed, and Gearheart are analogous inventions in the art of bioprocesses. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the nutrients of Singh, Reed, and Gearheart as a nutrient solution for Breiner (as modified) because they are known nutrients for growing bacteria and Breiner is open to the addition of nutrients. It would further have been obvious to one skilled in the art, through routine experimentation, to adjust the relative concentrations of the nutrient. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breiner at el (NO 20140606, US 2017/0081226 used as English translation) in view of Singh et al, the article, “Isolation and characterization of novel Serratia marcescens (AY927692) for pentachlorophenol degradation from pulp and paper mill waste”, and Attaway et al (USPN 5,302,285) as applied to claim 3 above, and further in view of Logan (USPN 6,214,607).

Regarding Claim 10:
	Breiner, as previously modified, teaches the bioprocess of claim 3.
	Breiner does not disclose an inert surface wherein the inert surface comprises like glass, plastic or ceramic.
	Logan teaches treating perchlorate contaminated wastewater with microorganism fixed onto an inter surface wherein the inter surface is plastic (see col. 5 lines 46-50).
	Breiner, as modified, and Logan are analogous inventions in the art of treating wastewater. It would have been obvious to one skilled in the art to add the plastic surfaces of Logan to the reactor of Breiner because biofilm reactors are well known for treating nitrate pollution (see col. 4 lines 40-43) and it is the simple addition of a known carrier to a known reactor, obviously resulting in biofilm formation on the carrier with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/17/2021